Exhibit 10.7

SWAP TRANSACTION CONFIRMATION

 

Date:    June 28, 2007 To:    Capital One Prime Auto Receivables 2007-1 Trust
(“Counterparty”)    c/o Wilmington Trust Company, as Owner Trustee    1100 North
Market Street    Wilmington, DE 19890-0001    Attention: Jeanne Oller   
Telephone:   (302) 636-6188    Facsimile:   (302) 636-4140    With a copy to:   
Capital One Auto Finance, Inc.    1680 Capital One Drive    McLean, Virginia
22102    Attention: Director of Securitization    Telephone:   (703) 720-1000   
Facsimile:   (703) 720-2121 From:    Merrill Lynch Capital Services, Inc.
(“Merrill Lynch”) External ID:    07DL17503

Dear Sir:

The purpose of this letter (this “Confirmation”) is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. The definitions and provisions contained in (i) the 2000 ISDA Definitions
(the “ISDA Definitions”), as published by the International Swaps and
Derivatives Association, Inc., and (ii) the Indenture dated as of June 28, 2007
(the “Indenture”) between Counterparty and Deutsche Bank Trust Company Americas,
as Indenture Trustee relating to the issuance by Counterparty of certain debt
obligations, are incorporated into this Confirmation. In the event of any
inconsistency between the ISDA Definitions and this Confirmation, this
Confirmation will govern. In the event of any inconsistency between the ISDA
Definitions and the Indenture, the Indenture will govern. References herein to a
“Transaction” shall be deemed to be references to a “Swap Transaction” for
purposes of the ISDA Definitions. Capitalized terms used but not defined herein
have the meanings ascribed to them in the Indenture.

 

      Trust Swap Confirmation       Class A-4 Notes



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which the Confirmation relates are
as follows:

 

Transaction Type:   Interest Rate Swap Currency for Payments:   U.S. Dollars
Notional Amount:   For the initial Calculation Period, the Notional Amount shall
be equal to USD 283,090,000. For each subsequent Calculation Period, the
Notional Amount shall be equal to the Note Balance of the Class A-4 Notes on the
first day of such Calculation Period. With respect to any Payment Date, the Note
Balance of the Class A-4 Notes will be determined using the Servicer’s
Certificate for the related Determination Date (giving effect to any reductions
of the Note Balance of the Class A-4 Notes reflected in such Servicer’s
Certificate). Calculation Periods:   For each Payment Date, the period from and
including the immediately preceding Payment Date to, but excluding, such Payment
Date (without regard to any Business Day adjustment in respect of Payment Dates,
in the case of Fixed Rate Calculation Periods), during the Term of this
Transaction, except that (a) the initial Calculation Period will commence on,
and include, the Effective Date, and (b) the final Calculation Period will end
on, but exclude, the Termination Date (without regard to any Business Day
adjustment in the case of the final Fixed Rate Calculation Period). Term:  

Trade Date:

  June 28, 2007

Effective Date:

  June 28, 2007

Termination Date:

  The earlier of (i) the December 2012 Payment Date and (ii) the date on which
the Note Balance of the Class A-4 Notes is reduced to zero. Fixed Amounts:  

Fixed Rate Payer:

  Counterparty

Period End Dates:

  Monthly on the 15th of each month, commencing August 15, 2007, through and
including the Termination Date; No adjustment.

Payment Dates:

  Monthly on the 15th of each month, commencing August 15, 2007, through and
including the Termination Date.

Business Day Convention:

  Following

Business Day:

  New York

Fixed Rate:

  5.536%

 

   Page 2 of 5    Trust Swap Confirmation       Class A-4 Notes



--------------------------------------------------------------------------------

Fixed Rate Day Count

Fraction:

  30/360 Floating Amounts:  

Floating Rate Payer:

  Merrill Lynch

Period End Dates:

  Monthly on the 15th of each month, commencing August 15, 2007, through and
including the Termination Date, subject to adjustment in accordance with the
Following Business Day Convention.

Payment Dates:

  Monthly on the 15th of each month, commencing August 15, 2007, through and
including the Termination Date.

Business Day Convention:

  Following

Business Day:

  New York

Floating Rate Option:

  USD-LIBOR-BBA

Designated Maturity:

  1 Month, except in respect of the initial Calculation Period in respect of
which Linear Interpolation shall apply based upon a Designated Maturity of 1
month and a Designated Maturity of 2 months.

Spread:

  Plus 0 basis points.

Floating Rate Day Count

 

Fraction:

  Actual/360

Reset Dates:

  The first day of each Calculation Period.

Compounding:

  Inapplicable

Payments of Floating

 

Amounts:

  Merrill Lynch agrees that it will use commercially reasonable efforts to make
any Floating Amount payments by 12:00 pm (New York City time) on any relevant
Floating Amount Payment Date, provided, however, Counterparty agrees that any
failure by Merrill Lynch to make any such payment by 12:00 pm (New York City
time) on any relevant Floating Amount Payment Date shall not constitute an Event
of Default under the Agreement unless and until Merrill Lynch fails to make such
payment and such failure constitutes an Event of Default under the Agreement.

 

   Page 3 of 5    Trust Swap Confirmation       Class A-4 Notes



--------------------------------------------------------------------------------

3. The additional provisions of this Confirmation are as follows:

 

Calculation Agent:   Merrill Lynch Payments to Merrill Lynch:  

Deutsche Bank Trust Company Americas, New York, NY: 021001033

FAO: Merrill Lynch Capital Services, Inc., New York, NY

Acct: 00-811-874

Payments to Counterparty:  

Deutsche Bank Trust Company Americas

ABA: 021-001-033

A/C: 01419647-CTAS

Ref: CTOL 59965 COLL ACCOUNT

Attn: Jhasmin Khan

4. Documentation

This Confirmation supplements, forms a part of, and is subject to, the 1992 ISDA
Master Agreement dated as of June 28, 2007 (including the Schedule thereto) as
amended and supplemented from time to time (the “Agreement”) between you and us.
All provisions contained in the Agreement govern this Confirmation except as
expressly modified herein. Unless otherwise provided in the Agreement, this
Confirmation is governed by the laws of the State of New York.

5. Calculation of Market Quotation or Loss following a designation of an Early
Termination Date:

Upon designation of an Early Termination Date with respect to this Transaction,
the relevant party in calculating the Market Quotation or Loss, as appropriate,
for this Transaction shall take into account the anticipated amortization of the
Note Balance of the Class A-4 Notes for all Calculation Periods that would
otherwise have ended on Payment Dates that would otherwise have fallen after
such Early Termination Date.

 

   Page 4 of 5    Trust Swap Confirmation       Class A-4 Notes



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us.

 

Very truly yours, MERRILL LYNCH CAPITAL SERVICES, INC. By:  

/s/ Alexey Edwards

Name:   Alexey Edwards Title:   Authorized Signatory

Accepted and confirmed as of the date first above written:

 

CAPITAL ONE PRIME AUTO RECEIVABLES TRUST 2007-1 By:   WILMINGTON TRUST COMPANY,
not in its individual capacity but solely in its capacity as Owner Trustee By:  

/s/ J. Christopher Murphy

Name:   J. Christopher Murphy Title:   Financial Services Officer

 

   Page 5 of 5    Trust Swap Confirmation       Class A-4 Notes